PD-0819-15

                                                   COURT OF CRIMINAL APPFALS
                           i n the
                                                        JUL 0 2 2015
             COUZT OF CRIMINAL APPEALS
                         AUSTIN, TEXAS              Abel Acosta'c,erk
                                                         FltHTfN
                    £Oa Et? T TOE /<IM5L B G0URT 0F CRIM,NAL appeals
                              Vs                       JUL 02 2015

                  THE STATE OF TEXAS                Abel Acosta'c,erk

                From Appeal No *OS-IH-OOVM-U
               Trial Cause N*. F/3-S5JOH-7
                Dallas    County
     ''FIRST MOTION FOe EXTENSION OF TIME TO FILE
PETITION FMULSCtEIONAtY fcViEU)."

TO THE HONORABLE JUDGES OF THE COURTOF CRIMINAL
APPEALS l Comes *otJ> tfobertloe M/nb/d , Petit/on en and files
This r^oHon fe?r an extension of Sixty (60) days /rt ookJc/i t*
///e a Pet/t/on for Discretionary tfevlecJ.In support of
tti/s /^of/ens appellant skeus The court* TUe foJ/ocj/rtQ '
                            X.
The. Pe.fi'Honer ajas convicted m /AeAAili Dfsirlct Caurl of
Dallas county i Texas- of tAe offense of Aggravated Assault
L>ith Deadly COeapon In Cause. NO, F/3-SSIDH-T, styled
State of Texas VS. /?ohertJ®e£/rtb/c      The. P^f/tUner
appealed to f/ie. court of Appealsj.—E/FTh         —supreme.
duelfetal District. The case, coas affirmed an F/x*/ZO/$>